DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al. (US 2005/0012581).
	Regarding claim 1, Ono discloses a coil component comprising an element body, a first coil provided in the element body and wound around a first magnetic core, a second coil provided in the element body, wound around a second magnetic core extending in a direction along the first magnetic core, and adjacent to the first core in a direction perpendicular to the first magnetic core, and a non-magnetic part (50) [0060] bridged between the first coil and the second coil in a cross section including the magnetic core of the first coil and the magnetic core of the second coil of the element body ([0010] and Fig. 5-6, 9-10, and 18).
	Regarding claim 2, Ono discloses the first and second coil are formed in a first layer of the element body (Fig. 6, 10, and 18).
	Regarding claim 3, Ono discloses the non-magnetic part includes a first portion positioned in the first layer (Fig. 6, 10, and 18).
	Regarding claim 4, Ono discloses a resin part extending between the first and the second coil in the first layer, wherein the resin part constitutes the first portion of the non-magnetic part (Fig. 6, 10, 18, and 20, and [0060], [0076]).
	Regarding claim 5, Ono discloses the non-magnetic part includes a second portion positioned in a second layer, the second layer overlaps the first layer of the element body (Fig. 6, 10, 18, and 20, and [0060], [0076]).
	Regarding claim 6, Ono discloses an insulating substrate provided in the element body, formed of a non-magnetic insulating material, and including a main surface, the first coil and the second coil are formed on the main surface, wherein the insulating substrate constitutes at least a part of the second portion of the non-magnetic part (all Figs, and [0060], [0065], [0076]).
	Regarding claim 7, Ono discloses at least any one of the first coil and the second coil includes a first coil pattern provided on one main surface of the insulating substrate and a second coil pattern provided on the other main surface (all Figs).
	Regarding claim 8, Ono discloses a protective film covering the insulating substrate along with the first coil and the second coil integrally, wherein the protective film constitutes at least a part of the second portion of the non-magnetic part (all Figs).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785    

/Holly Rickman/Primary Examiner, Art Unit 1785